Citation Nr: 1829050	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-35 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	South Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran asserts that his current cervical spine disorder is a time-induced outcome of his 1976 injury in service.  See October 2014 Form 9.  He testified that during basic training, he hit his head on rafters and has had neck pain ever since.  See April 2013 VA C&P Examination Report; July 2014 Follow-up; June 2015 Board Hearing.

At the outset, there appear to be outstanding private treatment records.  During his June 2015 Board hearing, the Veteran stated that he received treatment for his neck within one year after his separation from service.  He explained that the doctor had passed away, but he did have an x-ray of his cervical spine from that treatment that he would submit after the hearing.  However, these records have not been associated with the file.  As such, they should be obtained on remand.  Further, the Veteran's complete treatment records from Samuel Huot, MD and Brett Lawler, MD should be obtained on remand.

An addendum to the April 2013 VA examiner's opinion should also be obtained, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit a copy of the cervical spine x-ray report that was taken within one year after his separation from service.  At his hearing in June 2015, he stated that he would submit this x-ray report, but it is not of record.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Samuel Huot, MD and Brett Lawler, MD, dated from January 2012 forward. 

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who provided the October 2013 opinion, or another appropriate examiner, for an addendum opinion. 

The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner must provide an opinion on the following:

Whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disorder had its clinical onset during active service or is related to any incident of service.  

In providing this opinion, the examiner should consider and address the following:

* The May 18, 1977 service treatment record showing that the Veteran suffered an injury to his neck (a compression injury) in July 1976, with pain at the base of his neck and upper back that had not gotten better;

* The cervical spine x-ray dated May 18, 1977 showing bilateral cervical ribs;

* The June 23, 1977 service treatment record showing that the Veteran was still having neck pain;

* The August 15, 1977 service treatment record showing that the Veteran had neck pain for over one year, for which he then underwent physical therapy in August 1977;

* The September 14, 1977 service treatment record showing that the Veteran had stiffness in his neck;

* The October 4, 1978 service treatment record showing that the Veteran continued to have neck pain with no relief from physical therapy; and

* The Veteran's statements that he was treated for neck pain within one year after his separation from service and continued to experience neck pain from service until the present time.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his disability.  

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




